Under the testimony most favorable to plaintiff, defendant's son was not merely inattentive or careless in his driving but intentionally drove a considerable distance without being able to see the road and in a position which made it certain, or at least extremely probable, that he could not hold the car on its course around the curve. A jury would be justified in finding that any reasonable person would have anticipated grave danger from such driving and that defendant's son wilfully drove in a manner fraught with peril and in reckless disregard of consequences. In my opinion, the testimony presented an issue of fact on gross negligence.
The other claims of error are untenable and need no discussion.
Judgment should be affirmed.
NORTH, J., concurred with FEAD, C.J. *Page 388